                    IN THE DISTRICT COURT OF THE UNITED STATES
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                   NORTHERN DIVISION

JAMES W. MENEFEE,                         )
                                          )
       Plaintiff,                         )
                                          )
v.                                        )      CIVIL ACTION NO.: 2:17-cv-262-WC
                                          )
SANDERS LEAD COMPANY, INC.,               )
                                          )
                                          )
       Defendant.                         )

                                     JUDGMENT

       In accordance with the Memorandum Opinion and Order entered herewith, it is

       ORDERED, ADJUDGED, AND DECREED that this cause is DISMISSED with

prejudice. The Clerk of the Court is directed to enter this document on the civil docket as

a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       Done this 7th day of January, 2019.


                                   /s/ Wallace Capel, Jr.
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
